J-S16017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

LAWRENCE JEFFRIES

                            Appellant                     No. 1318 EDA 2015


           Appeal from the Judgment of Sentence February 18, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0003347-2013
                           CP-51-CR-0003348-2013


BEFORE: OTT, J., DUBOW, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                                   FILED AUGUST 23, 2016

       Lawrence Jeffries appeals from the judgment of sentence imposed on

February 18, 2015, in the Court of Common Pleas of Philadelphia County,

made final by the denial of post-sentence motions on March 31, 2015. On

December 16, 2014, at the conclusion of a bench trial, the court convicted

Jeffries of third-degree murder, three counts of aggravated assault, four

counts of recklessly endangering another person (“REAP”), and possession of

an instrument of crime (“PIC”).1               The court sentenced Jeffries to an

aggregate term of 27 to 50 years’ imprisonment. On appeal, Jeffries raises

sufficiency and weight claims. For the reasons below, we affirm.

____________________________________________


1
    18 Pa.C.S. §§ 2502(c), 2702(a), 2705, and 907(a), respectively.
J-S16017-16


     The trial court set forth the factual history as follows:

           On January 1, 2013, at or around 3:00 a.m., [Jeffries],
     along with Miliak Coleman, Kevin Savage, and James Gatling,
     arrived at a New Year’s Eve party held inside a small residential
     apartment.    Soon after [Jeffries] arrived, [Jeffries] and his
     friends confronted several other males, including David Ford,
     Stephen Johnson, Kyle Morris, Kashief Butler, and Amir Johnson,
     who were already present at the party. The initial confrontation
     began over a gesture to Amir’s girlfriend.           The verbal
     confrontation became heated when one of [Jeffries’] friends
     stepped on the boot of one of the individuals in the opposing
     group.

            During the verbal confrontation, [Jeffries] lifted his fleece
     and exposed a firearm. David Ford testified that before [Jeffries]
     lifted his shirt, no other weapons had been displayed at the
     party.      The exposure of [Jeffries’] gun escalated the
     confrontation further – it was at that point one of [Jeffries’]
     friends threw a punch and a physical altercation began between
     the two groups of males. Not long after the physical altercation
     ensued, [Jeffries] removed himself from the altercation, stepped
     back into a hallway within the apartment, pulled out a semi-
     automatic handgun, chambered a round, and fired five shots at
     several males. Ford testified that at the time of the shooting,
     [Jeffries] was not actively engaged in any fighting; nor had he
     been threatened in any way.


           After Ashley Lloyd, a party attendee, heard the two groups
     of males arguing, she and a friend fled from the fight and went
     into a separate room inside the apartment. Soon thereafter,
     Lloyd heard the gunfire. People in the same room with Lloyd hid
     in the closet and under the bed. With nowhere left to hide, Lloyd
     kicked out a window screen and jumped from the room’s
     second-story window onto the sidewalk. Lloyd suffered fractures
     in both legs from the fall, and was confined to a wheelchair for
     three months.

            Each of the five discharged bullets from [Jeffries’] gun
     struck individuals inside the apartment. All three victims of the
     gunfire were in the group of males that opposed [Jeffries] and
     his friends during the altercation.


                                     -2-
J-S16017-16


           Stephen Johnson was shot in the upper chest, and in the
     right arm. The bullet to Johnson’s chest penetrated his left and
     right lungs as well as his aorta. Johnson died about an hour
     after the shooting at Temple University Hospital from the
     gunshot wound to his chest. Dr. Gary L. Collins, the Deputy
     Chief Medical Examiner, concluded that Johnson was not shot at
     close-range.

           Kyle Morris was shot in the torso, the arm, the foot, and
     once in the back, the last of which was characterized as a graze
     wound. Morris testified that he stood roughly ten to fifteen feet
     from [Jeffries] and witnessed [Jeffries] firing at him.

            [Jeffries] also shot Kashief Butler once in the right foot.
     Butler testified that at no point during the physical altercation
     was [Jeffries] actively engaged in the fighting. Butler witnessed
     [Jeffries] pull a gun from his waist, back away from the
     altercation, lift the gun, and fire.

            Following the shooting, [Jeffries] ran out of the apartment,
     jumped into his car, and called 9-1-1. After calling 9-1-1,
     [Jeffries] drove around the block, parked, placed the firearm on
     the roof of the car, and waited for police. When police arrived,
     [Jeffries] confessed to being the shooter. The police recovered
     the gun from the roof of [Jeffries]’s car.

            Later that morning, [Jeffries] waived his Miranda
     [Miranda v. Arizona, 384 U.S. 436 (1966)] rights and gave a
     signed, voluntary statement to police detectives.        In his
     statement he confessed to shooting Stephen Johnson, Kyle
     Morris, and Kashief Butler and that he owned a registered .40
     caliber firearm.1 He also alleged that he acted in self-defense
     when he shot two of the victims, claiming that he chambered a
     round and fired at one victim because the victim lunged at him.
     He further claimed that he fired at another victim after he saw
     the victim approaching him. He admitted that he was not
     physically touched during the altercation; nor was he engaged in
     fighting when he discharged his firearm.
        1
           [Jeffries] testified that he purchased the firearm as a
        Christmas present to himself eight days before the
        shooting.




                                    -3-
J-S16017-16


            At trial, [Jeffries] testified that, with the benefit of
      hindsight, he now believes he may have overacted by
      introducing the gun into the altercation. [Jeffries] claimed that
      he only fired the gun to cause “any type of delayed reaction for
      the melee” so he could escape the apartment.

Trial Court Opinion, 6/1/2015, at 2-4 (record citations omitted).

      On January 2, 2013, Jeffries was arrested and charged with murder,

three counts of aggravated assault, four counts of REAP, and PIC.         At a

bench trial on November 3, 2014, the court convicted him of third-degree

murder, three counts of aggravated assault, four counts of REAP, and PIC.

Sentencing was deferred until February 18, 2015, for the completion of pre-

sentence and mental health reports.      On that date, the court sentenced

Jeffries to concurrent terms of 15 to 30 years’ imprisonment for third-degree

murder and five to ten years’ incarceration for one count of aggravated

assault; consecutive terms of five to ten years’ imprisonment for the two

remaining counts of aggravated assault, and concurrent terms of one to two

years’ imprisonment for PIC and REAP.

      On February 23, 2015, Jeffries filed a post-sentence motion, raising a

weight of the evidence claim with regard to his third-degree murder

conviction.   Four days later, he filed a motion for reconsideration of




                                    -4-
J-S16017-16


sentence. The court held a hearing on his motions on March 31, 2015. This

appeal followed.2

       Jeffries first contends that the evidence was insufficient to support his

third-degree murder conviction because he acted in self-defense and did not

possess the requisite malice to commit the crime.3         Specifically, Jeffries

asserts, “[He] did not provoke the use of force” and he “acted so as to

defend himself and also in the protection of others. [His] friends were being

assaulted on an equal basis with [him] and perhaps even more so[.]”

Jeffries’ Brief at 13. He states:

       Once hostilities broke out, the lights went out and [Jeffries] and
       his friends were clearly about to be overwhelmed by the ‘other
       side’ which had many more men on its side and whose men were
____________________________________________


2
    On May 4, 2015, the trial court ordered Jeffries to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Jeffries
filed a concise statement on May 15, 2015. The trial court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on June 1, 2015.
3
   In his brief, Jeffries raises the sufficiency argument as to all of his
convictions. See Jeffries’ Brief at 3, 11. However, the trial court found he
waived the argument with respect to his REAP and PIC convictions because
they were insufficiently addressed in his concise statement. See Trial Court
Opinion, 6/1/2015, at 5 n.2; see also Pa.R.A.P. 1925(b)(4)(ii),(vii) and
Commonwealth v. Dowling, 778 A.2d 683 (Pa. Super. 2001).

       Furthermore, Jeffries also presents no argument in his brief as to his
aggravated assault conviction. Accordingly, we find he has waived the
argument for failure to develop a sufficient claim. See Commonwealth v.
Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009) (concluding the appellant’s
sufficiency claim was waived where his argument was underdeveloped
because he did not “set forth the elements of the crimes he was convicted”
or “which specific elements were not met.”), appeal denied, 3 A.3d 670 (Pa.
2010).



                                           -5-
J-S16017-16


     larger, more physically capable and older th[a]n the youthful
     group who had arrived with [Jeffries].           Thus, [Jeffries]
     reasonably believed that he and his friends were in imminent
     danger of severe bodily injury or perhaps death.

Id. He further argues:

     [Jeffries] and his friends were so vastly outnumbered by a group
     of people who considered themselves to be a “team” and from
     the surrounding facts, it can be taken and/or presumed that the
     “team” was about to do harm to [Jeffries] and his small group of
     friends. Counsel [for Jeffries] believes that the issue is not
     whether [Jeffries] ill perceived that he was in danger but rather
     whether [Jeffries] could have resorted to deadly force. Thus,
     counsel [for Jeffries] believes that [Jeffries] met the subjective
     test of believing he was in danger; the object of the nature of
     the test is whether a reasonable person would have believed that
     he should have resorted to deadly force. Maybe people could
     disagree on that.        However, and pursuant to the law, the
     Commonwealth did not prove beyond a reasonable doubt that
     [Jeffries] failed to act in self-defense.

           The law would be unduly harsh if it required [Jeffries] to
     wait until such time as up to eight members of “the team” had
     beaten the starch out of himself and his friends and possibly
     caused life altering injuries or perhaps even death. People have
     been known to have died from receiving one punch. [Jeffries’]
     actions reflected that he did not wish to wait and see how bad
     the beating was going to become.             [Jeffries] thus took
     preemptive action.

Id. at 15-16. Moreover, Jeffries claims the evidence did not establish that

he acted with malice, which is necessary to sustain his third-degree murder

conviction. Id. at 16-17. He states he “cannot be said to have had the time

to think about what was going on and [he] simply reacted to the ‘facts on




                                   -6-
J-S16017-16


the ground.’     He unreasonably believed that he could act in protection of

himself and others.” Id. at 17.4

       We begin with our well-settled standard of review:

       The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying the above test,
       we may not weigh the evidence and substitute our judgment for
       the fact-finder.     In addition, we note that the facts and
       circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
       defendant’s guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt
       by means of wholly circumstantial evidence.          Moreover, in
       applying the above test, the entire record must be evaluated and
       all evidence actually received must be considered. Finally, the
       finder of fact while passing upon the credibility of witnesses and
       the weight of the evidence produced, is free to believe all, part
       or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).

       Regarding third degree murder … the statute simply states, “All
       other kinds of murder shall be murder of the third degree.” [18
       Pa.C.S.] § 2502(c). Importantly, § 2502(c) does not set forth
       the requisite mens rea for third degree murder; however, §
____________________________________________


4
   Jeffries also states the following actions corroborate the assertion that he
did not act with malice: (1) he lawfully possessed the weapon; (2) he did
not personally get into a fight; (3) his involvement began when he stood up
for his “rather smallish” friend who was having a “hard time confronting the
eight members of the team[;]” (4) he did not flee; and (5) he confessed to
the police that he was the shooter. Id. at 17.



                                           -7-
J-S16017-16


     302(c) of the Crimes Code provides, “When the culpability
     sufficient to establish a material element of an offense is not
     prescribed by law, such element is established if a person acts
     intentionally, knowingly or recklessly with respect thereto.” Id.,
     § 302(c) (emphasis added).

     Case law has further defined the elements of third degree
     murder, holding:

        [T]o convict a defendant of the offense of third[ ]degree
        murder, the Commonwealth need only prove that the
        defendant killed another person with malice aforethought.
        This Court has long held that malice comprehends not only
        a particular ill-will, but … [also a] wickedness of
        disposition,   hardness    of  heart,   recklessness   of
        consequences, and a mind regardless of social duty,
        although a particular person may not be intended to be
        injured.

     Commonwealth v. Santos, 583 Pa. 96, 876 A.2d 360, 363 (Pa.
     2005) (alteration in original) (internal citation, quotation, and
     emphasis omitted); see also Commonwealth v. Drum, 58 Pa.
     9, 15 (1868) (defining malice as quoted above). This Court has
     further noted:

        [T]hird degree murder is not a homicide that the
        Commonwealth must prove was committed with malice
        and without a specific intent to kill. Instead, it is a
        homicide that the Commonwealth must prove was
        committed with malice, but one with respect to which the
        Commonwealth need not prove, nor even address, the
        presence or absence of a specific intent to kill. Indeed, to
        convict a defendant for third degree murder, the jury need
        not consider whether the defendant had a specific intent to
        kill, nor make any finding with respect thereto.

     Commonwealth v. Meadows, 567 Pa. 344, 787 A.2d 312, 317
     (Pa. 2001) (quoting Commonwealth v. Young, 748 A.2d 166,
     174-75, 561 Pa. 34 (Pa. 1999)).

Commonwealth v. Fisher, 80 A.3d 1186, 1191 (Pa. 2013), cert. denied,

134 S.Ct. 2314 (U.S. 2014).


                                   -8-
J-S16017-16


      With respect to the defense of self-defense, we are guided by the

following principles. Section 505 sets forth the elements of self-defense, in

relevant part, as follows:

      § 505. Use of force in self-protection

         (a) Use of force justifiable for protection of the person.--
         The use of force upon or toward another person is
         justifiable when the actor believes that such force is
         immediately necessary for the purpose of protecting
         himself against the use of unlawful force by such other
         person on the present occasion.

         (b) Limitations on justifying necessity for use of
         force.

                                      …

            (2.3) An actor who is not engaged in a criminal
            activity, who is not in illegal possession of a firearm
            and who is attacked in any place where the actor
            would have a duty to retreat under paragraph (2)(ii)
            has no duty to retreat and has the right to stand his
            ground and use force, including deadly force, if:

               (i) the actor has a right to be in the place
               where he was attacked;

               (ii) the actor believes it is immediately
               necessary to do so to protect himself against
               death, serious bodily injury, kidnapping or
               sexual intercourse by force or threat; and

               (iii) the person against whom the force is used
               displays or otherwise uses:

                  (A) a firearm or replica of a firearm as
                  defined in 42 Pa.C.S. § 9712 (relating to
                  sentences for offenses committed with
                  firearms); or




                                     -9-
J-S16017-16


                 (B) any other weapon readily           or
                 apparently capable of lethal use.

18 Pa.C.S. § 505(a), (b)(2.3).

     “When a defendant raises the issue of self-defense, the
     Commonwealth bears the burden to disprove such a defense
     beyond a reasonable doubt.”       Commonwealth v. Bullock,
     2008 PA Super 83, 948 A.2d 818, 824 (Pa. Super. 2008). The
     Commonwealth sustains this burden if it establishes at least one
     of the following: (1) the accused did not reasonably believe that
     he was in danger of death or serious bodily injury; (2) the
     accused provoked or continued the use of force; or (3) the
     accused had a duty to retreat and the retreat was possible with
     complete safety. Commonwealth v. McClendon, 2005 PA
     Super 164, 874 A.2d 1223, 1230 (Pa. Super. 2005).            The
     Commonwealth need only prove one of these elements beyond a
     reasonable doubt to sufficiently disprove a self-defense claim.
     Commonwealth v. Burns, 2000 PA Super 397, 765 A.2d 1144,
     1149 (Pa. Super. 2000).

Commonwealth v. Ventura, 975 A.2d 1128, 1143 (Pa. Super. 2009),

appeal denied, 987 A.2d 161 (Pa. 2009).

     To claim self-defense, the defendant must be free from fault in
     provoking or escalating the altercation that led to the offense,
     before the defendant can be excused from using deadly force.
     Likewise, the Commonwealth can negate a self-defense claim by
     proving the defendant used more force than reasonably
     necessary to protect against death or serious bodily injury.

Commonwealth v. Smith, 97 A.3d 782, 788 (Pa. Super. 2014) (internal

citations and emphasis omitted).

     The requirement of reasonable belief encompasses two aspects,
     one subjective and one objective. First, the defendant must
     have acted out of an honest, bona fide belief that he was in
     imminent danger, which involves consideration of the
     defendant’s subjective state of mind. Second, the defendant’s
     belief that he needed to defend himself with deadly force, if it
     existed, must be reasonable in light of the facts as they


                                   - 10 -
J-S16017-16


     appeared to the defendant, a consideration that involves an
     objective analysis.

Id. at 787, quoting Commonwealth v. Mouzon, 53 A.3d 738, 752 (Pa.

2012).

     Additionally, we note the “defense of others” is substantially similar to

self-defense:

     (a) General rule. — The use of force upon or toward the
     person of another is justifiable to protect a third person when:

         (1)    the actor would be justified under section 505
         (relating to use of force in self-protection) in using such
         force to protect himself against the injury he believes to be
         threatened to the person whom he seeks to protect;

         (2) under the circumstances as the actor believes them to
         be, the person whom he seeks to protect would be justified
         in using such protective force; and

         (3) the actor believes that his intervention is necessary for
         the protection of such other person.

     (b) Exception. — Notwithstanding subsection (a), the actor is
     not obliged to retreat to any greater extent than the person
     whom he seeks to protect.

18 Pa.C.S. § 506 (some bold and italics removed).             Lastly, it bears

mentioning:

     [w]hen the defendant’s own testimony is the only evidence of
     self-defense, the Commonwealth must still disprove the asserted
     justification and cannot simply rely on the [fact-finder]’s disbelief
     of the defendant’s testimony:

         The disbelief of a denial does not, taken alone, afford
         affirmative proof that the denied fact existed so as to
         satisfy a proponent’s burden of proving that fact. The trial
         court’s statement that it did not believe [a]ppellant’s


                                    - 11 -
J-S16017-16


        testimony is no substitute for the proof the Commonwealth
        was required to provide to disprove the self-defense claim.

     If there are other witnesses, however, who provide accounts of
     the material facts, it is up to the fact finder to reject or accept
     all, part or none of the testimony of any witness.              The
     complainant can serve as a witness to the incident to refute a
     self-defense claim.

Smith, 97 A.3d at 788 (internal quotation marks and citations omitted).

     Here, the trial court correctly found the following:

            In the case at bar, there is no dispute that [Jeffries] fired
     his weapon inside the small apartment the night of the shooting.
     Eyewitness testimony, including that of [Jeffries], sufficiently
     established that [he] pulled out his firearm and discharged it at
     several unarmed individuals. [Jeffries’] malice can be inferred
     from his use of a deadly weapon upon a victim’s vital body part.
     Here, [Jeffries] shot the decedent twice – with one bullet
     penetrating both his lungs as well as his aorta – resulting in the
     decedent’s death. His actions plainly establish he killed the
     decedent, and that he did so in a manner exhibiting an extreme
     indifference to the value of human life and an unjustified
     disregard of the likelihood of death.

            Further, [Jeffries] testified at trial that he only fired his gun
     to cause “any type of delayed reaction for the melee” in order to
     seek escape. Yet, he did not fire a single shot; nor did he fire
     his gun at the floor or the ceiling. Instead, [Jeffries] fired
     multiple shots at several unarmed people, with each bullet
     striking an individual from the group that opposed him and his
     friends in the altercation. The precision of [Jeffries’] shooting
     shows that he did not fire his gun indiscriminately; nor did he
     fire to cause a delay in the fighting to seek escape. Rather, his
     targeted shooting shows that he fired with the intent to strike
     particular individuals, including the decedent. The evidence is
     therefore more than sufficient to support that [Jeffries] acted
     with the requisite malice for Third-Degree Murder.

                                        …

         [Jeffries’] self-defense claim is unsupportable.      The
     Commonwealth sustained its burden by disproving this claim by

                                     - 12 -
J-S16017-16


     showing that [Jeffries] violated his duty to retreat. Pennsylvania
     law states, in part, that an actor can only stand his or her
     ground if the “person against whom the force is used displays or
     otherwise uses … a firearm or replica of a firearm … [or] any
     other weapon readily or apparently capable of lethal use.” 18
     Pa.C.S.A. § 505(a)(2.3). In the instant matter, none of the
     victims, or the other occupants in the apartment, possessed or
     brandished any type of weapon before or at the time of the
     shooting. [Jeffries] therefore had a duty to retreat before using
     deadly force. 18 Pa.C.S.A. § 505(a)(2)(ii).

            [Jeffries] was not actively engaged in fighting before – or
     at the time – he fired his weapon. [Jeffries] removed himself
     from the altercation, stepped into a hallway, took a moment to
     chamber a round, and fired his weapon. [Jeffries] could have, at
     that point, avoided the danger and safely retreated by way of
     several avenues. The hallway [Jeffries] stepped into led to a
     bathroom and a bedroom. [Jeffries] also had access to a set of
     stairs, adjacent to the hallway, which exited the apartment.

           Moreover, [Jeffries] was not free from fault in provoking
     the difficulty that culminated in the slaying.     Prior to the
     shooting, [Jeffries] provoked and escalated the situation by
     exposing his firearm and introducing it into the verbal
     confrontation – it was at that point the verbal confrontation
     turned into physical.

            There was no evidence that [Jeffries] reasonably or
     unreasonably believed he was in imminent danger of death or
     serious bodily injury and that it was necessary to use deadly
     force against the victims to prevent such harm. David Ford
     testified that at the time of the shooting, [Jeffries] was not
     threatened in any way. Kyle Morris testified that he stood
     roughly ten to fifteen feet from [Jeffries] when [Jeffries] fired his
     weapon at him. This testimony was corroborated by the Deputy
     Chief Medical Examiner who concluded that the decedent was
     also not shot at close-range. In addition, at no point during the
     physical altercation was [Jeffries] actively engaged in the
     fighting.

            Finally, this Court finds [Jeffries’] testimony on the self-
     defense matter not credible.        [Jeffries] offered incongruous
     statements on the reasons why he discharged his firearm. He
     first alleged to police that he acted in self-defense when he shot

                                    - 13 -
J-S16017-16


      two of the victims. He claimed that he fired at one victim
      because the victim lunged at him; and that he fired at another
      victim after he saw the victim approaching him. Yet, at trial he
      claimed that he did not intend to shoot the victims out of any
      fear that they may harm him; rather, he only discharged his
      firearm to cause a delay in the altercation in order to seek
      escape. Thus, the Commonwealth sufficiently met its burden
      and disproved [Jeffries’] self-defense claim.

Trial Court Opinion, 6/1/2015, at 6-10 (citations and record citations

omitted).

      We agree with the trial court’s well-reasoned analysis.      Viewing the

evidence in the light most favorable to the Commonwealth, as the verdict

winner, we conclude that it was sufficient to disprove Jeffries’ claims of self-

defense and defense of others. First, Jeffries focuses much of his argument

on the allegation that his own testimony should be considered more credible

than the remainder of the evidence.     The judge, sitting as the fact-finder,

was not required to do so. See Melvin, 103 A.3d at 39-40.

      Second, contrary to his argument, the physical evidence and the

testimony of other witnesses refute Jeffries’ testimony.           While other

individuals were engaged in a verbal argument that turned into a physical

altercation, Jeffries was not involved in the dispute prior to drawing his gun.

Further, as the court points out, the victims were all actively engaged in the

argument with Jeffries’ friends, and the evidence established Jeffries

targeted these victims based on their relationship.

      Third, he was the only individual at the party with a weapon. Jeffries

even had removed himself from the altercation, stepped into a hallway, and

                                     - 14 -
J-S16017-16


then took a moment to chamber a round before firing his weapon at several

individuals, who were not in close range.5 Because the location of the brawl

was not at his home or place of work, Jeffries had a duty to retreat to

another room before using deadly force.            See 18 Pa.C.S. § 505(b)(2)(ii).

Moreover, he escalated the contentious situation by using the weapon, which

was more force than reasonably necessary, as the evidence did not

demonstrate he was overwhelmed. See Smith, supra.

       Lastly, despite Jeffries’ assertion that he did not have enough time to

act with malice, it is well established that malice can be inferred when a

deadly weapon is directed to a vital part of the body. See Commonwealth

v. Roots, 306 A.2d 873, 877 (Pa. 1973). Here, the bullet from Jeffries’ gun

struck the victim in the lung, a vital part of the body.          See id. (finding

malice can be inferred where death resulted from a stab wound to the chest,

which penetrated the lung). Additionally, the evidence demonstrated Jeffries

acted with a recklessness of the consequences when he introduced a gun

into a fistfight. See Fisher, supra.

       Accordingly, based on the circumstances of the case, we conclude the

Commonwealth proved Jeffries escalated the altercation by drawing a

weapon, he continued the attack beyond that which was reasonably
____________________________________________


5
   Indeed, one can reasonably infer that based on his location, Jeffries was
not engaged in a physical altercation with the victims prior to the shooting.
Furthermore, he even admitted at trial that he “may have overreacted
introducing the gun[.]” N.T., 11/3/2014, at 246.



                                          - 15 -
J-S16017-16


necessary to defend himself and others, and he had a duty to retreat.

Therefore, his sufficiency of the evidence claim for third-degree murder fails

       In his second argument, Jeffries argues the verdict was against the

weight of the evidence.6 See Jeffries’ Brief at 18. Specifically, he states the

“judgment      was    unreasonable      and    the   law   misapplied   because   the

Commonwealth did not prove that [Jeffries] failed to act in self-defense.”

Id. at 19. Moreover, he asserts:

              The greater weight of the evidence demonstrated that
       [Jeffries] did not start an argument with anyone; did not hit
       anyone; was standing there when “the team” approached his
       much smaller friend; when it certainly appeared to [Jeffries] as a
       reasonable person that his friend was about to be pummeled;
       that [Jeffries] feared for his own safety because others rushed at
       him and where under all of the circumstances and where
       [Jeffries] and his friends were greatly outnumbered by bigger,
       stronger people, it would not have been prudent [to] wait, and
       hope, that he and his friends were not severely beaten with
       injuries to be sustained that could only be guessed at.

Id.

       Appellate review of a weight of the evidence claim is well-established:

       A weight of the evidence claim concedes that the evidence is
       sufficient to sustain the verdict, but seeks a new trial on the
       ground that the evidence was so one-sided or so weighted in
       favor of acquittal that a guilty verdict shocks one’s sense of
       justice. Commonwealth v. Widmer, 560 Pa. 308, 318–20,
       744 A.2d 745, 751–52 (2000); Commonwealth v. Champney,
       574 Pa. 435, 443–44, 832 A.2d 403, 408–09 (2003). On review,
       an appellate court does not substitute its judgment for the finder
       of fact and consider the underlying question of whether the
____________________________________________


6
   Jeffries properly preserved his challenge to the weight of the evidence by
raising it in a post-sentence motion. See Pa.R.Crim.P. 607(A).



                                          - 16 -
J-S16017-16


      verdict is against the weight of the evidence, but, rather,
      determines only whether the trial court abused its discretion in
      making its determination. Widmer, 560 Pa. at 321–22, 744
      A.2d at 753; Champney, 574 Pa. at 444, 832 A.2d at 408.

Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013), cert. denied,

134 S.Ct. 1792 (U.S. 2014).

      Here, the trial court found the following:

             [Jeffries’] weight-of-evidence claim is without merit as the
      verdict was consistent with the evidence and a far cry from
      shocking one’s sense of justice. The Commonwealth presented
      multiple eyewitnesses, who gave consistent accounts, that
      [Jeffries] was not engaged in the physical altercation; that
      [Jeffries] stepped away from the altercation, backed up, and
      fired at three unarmed individuals. In his statement to police,
      [Jeffries] also confirmed this version of the events.

             As discussed supra, the evidence sufficiently underscores
      [Jeffries’] malicious behavior, his wickedness of disposition,
      hardness of heart, recklessness of consequences, and disregard
      of social duty.      Further, [Jeffries’] self-defense claim is
      unsupportable. Accordingly, the weight-of-the-evidence claim
      must fail, as the evidence was overwhelming as to [Jeffries’]
      guilt for Third-Degree Murder.

Trial Court Opinion, 6/1/2015, at 12 (record citation omitted).

      We again agree with the court’s well-reasoned analysis. Jeffries fails

to explain in what manner the trial court abused its discretion in denying his

weight claim.    Rather, his argument consists largely of claims that the

greater weight of evidence fell in his favor. As such, he asks this Court to

reweigh the evidence; however, we decline to do so. As our Supreme Court

has made clear, we may not reweigh the evidence and substitute our




                                     - 17 -
J-S16017-16


judgment for the trial court’s decision.   See Lyons, supra.   Therefore,

Jeffries’ weight claim fails.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2016




                                  - 18 -